NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         ALVIN HAYNES, Appellant.

                             No. 1 CA-CR 18-0253
                               FILED 2-19-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-121023-001
          The Honorable James R. Rummage, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. HAYNES
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge Michael J. Brown joined.


M O R S E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Alvin
Haynes has advised this Court that counsel found no arguable questions of
law and asks us to search the record for fundamental error. Haynes was
convicted of one count of possession or use of dangerous drugs, a class 4
felony. Haynes was given an opportunity to file a supplemental brief in
propria persona; he has not done so. After reviewing the record, we affirm
Haynes' conviction and sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            On May 3, 2016, a Phoenix Police Sergeant ("Sergeant") and a
security manager ("Security Manager") for an Arizona shelter ("Shelter"),
received a call regarding two individuals—a "tall, white female" and a
"black male"—outside the Shelter "possibly smoking methamphetamine."
The Sergeant and Security Manager arrived and approached two
individuals, one of whom was Haynes, described in the call. The Sergeant
and Security Manager saw a "small vial, clear vial that contained a white
rock-like substance" and a "black and blue backpack" near Haynes' right
leg. The backpack had a "small, clear, plastic baggie" on top of it that also
contained a "white rock-like substance consistent [with] the same substance
inside the vial." Upon contact, they observed Haynes "kind of nervously
tuck[] something under his leg, looking in [their] direction." The Sergeant
"immediately ordered [Haynes] to show [him] his hands," but Haynes did
not comply. The Sergeant then handcuffed Haynes. Once Haynes was
handcuffed, the Sergeant saw that the object that Haynes had tucked under
his leg was a "black cap" that belonged to the vial. The Sergeant
subsequently searched Haynes and did not find anything else on his
person.    The contents in the vial and baggie tested positive for
methamphetamine.

¶3            A three-day trial was held beginning on March 1, 2018. The
Sergeant testified that he had questioned Haynes and that Haynes said that


                                      2
                             STATE v. HAYNES
                             Decision of the Court

he was "in possession" of the backpack but that he did not know what was
in the vial and the vial did not belong to him. The Sergeant also testified
that Haynes made statements that he was "just trying to get high" with the
female and that he was a drug addict and a schizophrenic. When asked if
the drugs belonged to him or the female, Haynes responded, "I don't know."
The Sergeant further testified that he asked Haynes why he attempted to
hide the vial between his legs, and Haynes responded that he was "just
scared" and was not hiding anything. The jury found Haynes guilty of one
count of possession or use of dangerous drugs.

¶4            The court found that the State proved nine of Haynes' alleged
prior felony convictions by clear and convicting evidence. Both Haynes and
his nephew spoke at the sentencing hearing.              Haynes accepted
responsibility and admitted to drug use to "self-medicate." The court
considered aggravating and mitigating factors and sentenced Haynes to a
mitigated term of 6 years' imprisonment. Haynes was given credit for 172
days of presentence incarceration.

                                DISCUSSION

¶5              Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 ("An exhaustive search of the record has failed to produce any
prejudicial error."). The proceedings were conducted in compliance with
the Arizona Rules of Criminal Procedure. The record reveals that Haynes
was represented by counsel and was present at all critical stages of the
proceedings. See State v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel at
critical stages); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at
all critical stages).

¶6             The jury was properly comprised of eight jurors and two
alternates, and the record shows no evidence of juror misconduct. See Ariz.
Rev. Stat. ("A.R.S.") § 21-102(B); Ariz. R. Crim. P. 18.1(a). The superior court
properly instructed the jury on the elements of the charged offense, the
State's burden of proof, the necessity of a unanimous verdict, and the
presumption of innocence.

¶7            At sentencing, the superior court conducted the hearing in
compliance with Haynes' constitutional rights and Arizona Rule of
Criminal Procedure 26. Haynes was given an opportunity to speak, and the
court explained the basis for imposing the sentence. See Ariz. R. Crim. P.
26.9, 26.10. Additionally, the court imposed an appropriate sentence within
the statutory limits. See A.R.S. § 13-704.




                                        3
                           STATE v. HAYNES
                           Decision of the Court

                              CONCLUSION

¶8           For the foregoing reasons, we affirm Haynes' conviction and
sentence. Upon the filing of this decision, defense counsel shall inform
Haynes of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶9             Haynes shall have 30 days from the date of this decision to
proceed, if he desires, with an in propria persona motion for reconsideration
or petition for review.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        4